TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                   NO. 03-19-00400-CV


                    The City of Austin d/b/a Austin Energy, Appellant

                                               v.

                  Maria Del Rosario Membreno Lopez as Next Friend of
                       Jaime Antonio Membreno Lopez, Appellee




               FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-GN-15-004371, THE HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Appellant the City of Austin d/b/a Austin Energy has filed an unopposed motion

to dismiss this appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App.

P. 42.1(a).



                                             __________________________________________
                                             Bob E. Shannon, Justice

Before Justices Triana, Smith, and Shannon

Dismissed on Appellant’s Motion

Filed: August 13, 2019